Exhibit 10.1

TFS FINANCIAL CORPORATION

2008 EQUITY INCENTIVE PLAN

Contents

 

 

Article 1. General

   1

Article 2. Awards

   1

Article 3. Shares Subject to Plan

   11

Article 4. Change in Control

   13

Article 5. Committee

   14

Article 6. Amendment and Termination

   15

Article 7. General Terms

   16

Article 8. Defined Terms; Construction

   19



--------------------------------------------------------------------------------

TFS Financial Corporation

2008 Equity Incentive Plan

Article 1. General

Section 1.1         Purpose, Effective Date and Term.   The purpose of this TFS
Financial Corporation 2008 Equity Incentive Plan (the “Plan”) is to promote the
long-term financial success of TFS Financial Corporation, a Federal corporation
(the “Company”), and its Subsidiaries, including Third Federal Savings and Loan
Association of Cleveland (the “Bank”), by providing a means to attract, retain
and reward individuals who contribute to such success and to further align their
interests with those of the Company’s stockholders. The “Effective Date” of the
Plan is May 29, 2008, the expected date of the approval of the Plan by the
Company’s stockholders. The Plan shall remain in effect as long as any Awards
under it are outstanding; provided, however, that no Awards may be granted under
the Plan after the ten-year anniversary of the Effective Date.

Section 1.2         Administration.   The Plan shall be administered by a
committee of the Company’s Board of Directors (the “Committee”), in accordance
with Section 5.1.

Section 1.3         Participation.   Each Employee or Director of, or service
provider to, the Company or any Subsidiary of the Company who is granted an
Award in accordance with the terms of the Plan shall be a “Participant” in the
Plan. Awards under the Plan shall be limited to Employees and Directors of, and
service providers to, the Company or any Subsidiary.

Section 1.4         Definitions.   Capitalized terms used in this Plan are
defined in Article 8 and elsewhere in this Plan.

Article 2. Awards

Section 2.1         General.   Any Award under the Plan may be granted
singularly, in combination with another Award (or Awards), or in tandem whereby
the exercise or vesting of one Award held by a Participant cancels another Award
held by the Participant. Each Award under the Plan shall be subject to the terms
and conditions of the Plan and such additional terms, conditions, limitations
and restrictions as the Committee shall provide with respect to such Award and
as evidenced in the Award Agreement. Subject to the provisions of Section 2.10,
an Award may be granted as an alternative to or replacement of an existing Award
under the Plan or any other plan of the Company or any Subsidiary or as the form
of payment for grants or rights earned or due under any other compensation plan
or arrangement of the Company or its Subsidiaries, including without limitation
the plan of any entity acquired by the Company or any Subsidiary. The types of
Awards that may be granted under the Plan include:

(a)         Stock Options.   A Stock Option means a grant under Section 2.2
which represents the right to purchase shares of Stock at an Exercise Price
established by the Committee. Any Stock Option may be either an Incentive Stock
Option (an “ISO”) that is intended to satisfy the requirements applicable to an
“Incentive Stock Option” described in Code Section 422(b), or a Non-Qualified
Stock Option (a “Non-Qualified Option”) that is not intended to be an ISO;
provided, however, that no ISOs may be granted: (i) after the ten-year
anniversary of the Effective Date; or (ii) to a non-Employee. Any ISO granted
under this Plan that does not qualify as an ISO for any reason (whether at the
time of grant or as the result of a subsequent event) shall be deemed to be a
Non-Qualified Option. In addition, any ISO granted under this Plan may be
modified unilaterally by the Committee to disqualify such Stock Option from ISO
treatment such that it shall become a Non-Qualified Option.

(b)         Stock Appreciation Rights.   A stock appreciation right (a “SAR”)
means a grant under Section 2.2, which represents the right to receive in cash,
shares of Stock or a combination of both (as shall be reflected in the Award
Agreement) an amount equal to or based upon the excess of: (i) the Fair Market
Value of a share of Stock at the time of exercise, over (ii) the Exercise Price
established by the Committee in accordance with Section 2.2 hereof.

(c)         Restricted Stock Awards.   A Restricted Stock Award means a grant of
shares of Stock under Section 2.3 for no consideration or such minimum
consideration as may be required by applicable law, either alone

 

A-1



--------------------------------------------------------------------------------

or in addition to other Awards granted under the Plan, subject to a vesting
schedule or the satisfaction of market conditions or performance conditions.

(d)         Restricted Stock Unit Awards.   A Restricted Stock Unit Award means
a grant under Section 2.4 denominated in shares of Stock that is similar to a
Restricted Stock Award except no shares of Stock are actually awarded on the
date of grant of a Restricted Stock Unit Award. A Restricted Stock Unit Award is
subject to a vesting schedule or the satisfaction of market conditions or
performance conditions and may be settled in shares of Stock, cash, or a
combination of cash and shares of Stock based on the Fair Market Value of a
specified number of shares of Stock.

(e)         Performance Share Awards.   A Performance Share Award means a grant
under Section 2.5(a) which is denominated in shares of Stock and represents the
right to receive the Fair Market Value of a share of Stock upon satisfaction of
performance-based conditions. A Performance Share Award may be settled in shares
of Stock, cash, or a combination of cash and shares of Stock.

(f)         Performance Unit Awards.   A Performance Unit Award means a grant
under Section 2.5(b) which is denominated in a specified dollar amount and
represents the right to receive payment of a specified dollar amount (or a
percentage of the specified dollar amount) upon satisfaction of
performance-based conditions. A Performance Unit Award may be settled in cash,
shares of Stock, or a combination of cash and shares of Stock.

(g)         Other Stock-Based Awards.   An Other-Stock Based Award means an
equity-based or equity-related Award granted under Section 2.6 that is not
otherwise described by the terms of this Plan.

(h)         Dividend Equivalent Rights.   A Dividend Equivalent Right means a
grant under Section 2.7 hereof that entitles the Participant to receive the cash
dividends that are or would be payable with respect to a share of Stock.

Section 2.2         Stock Options and SARs.

(a)         Grant of Stock Options and SARs.   Each Stock Option or SAR shall be
evidenced by an Award Agreement which shall: (i) specify the number of Stock
Options or SARs covered by the Award; (ii) specify the date of grant of the
Stock Option or SAR; (iii) specify the vesting period; and (iv) contain such
other terms and conditions not inconsistent with the Plan, including the effect
of termination of a Participant’s employment or Service with the Company as the
Committee may, in its discretion, prescribe.

(b)         Terms and Conditions.   A Stock Option or SAR shall be exercisable
in accordance with such terms and conditions and during such periods as may be
established by the Committee. In no event, however, shall a Stock Option or SAR
expire later than ten (10) years after the date of its grant (or five (5) years
with respect to ISOs granted to an Employee who is a 10% Stockholder). The
“Exercise Price” of each Stock Option and SAR shall not be less than 100% of the
Fair Market Value of a share of Stock on the date of grant (or, if greater, the
par value of a share of Stock); provided, however, that the Exercise Price of an
ISO shall not be less than 110% of Fair Market Value of a share of Stock on the
date of grant if granted to a 10% Stockholder; provided further, that the
Exercise Price may be higher or lower in the case of Stock Options or SARs
granted in replacement of existing Awards held by an Employee or Director of, or
service provider to, an acquired entity. The payment of the Exercise Price of a
Stock Option shall be by cash or, subject to limitations imposed by applicable
law, by such other means as the Committee may from time to time permit,
including: (i) by tendering, either actually or constructively by attestation,
shares of Stock valued at Fair Market Value as of the day of exercise; (ii) by
irrevocably authorizing a third party, acceptable to the Committee, to sell
shares of Stock (or a sufficient portion of the shares) acquired upon exercise
of the Stock Option and to remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any tax withholding resulting from
such exercise; (iii) by personal, certified or cashiers’ check; (iv) by other
property deemed acceptable by the Committee; or (v) by any combination thereof.
The total number of shares that may be acquired upon the exercise of a Stock
Option or a SAR shall be rounded down to the nearest whole share.

 

A-2



--------------------------------------------------------------------------------

Section 2.3         Restricted Stock Awards.

(a)         Grant of Restricted Stock Awards.   Each Restricted Stock Award
shall be evidenced by an Award Agreement which shall: (i) specify the number of
shares of Stock covered by the Restricted Stock Award; (ii) specify the date of
grant of the Restricted Stock Award; (iii) specify the vesting period; and
(iv) contain such other terms and conditions not inconsistent with the Plan,
including the effect of termination of a Participant’s employment or Services
with the Company, as the Committee may, in its discretion, prescribe. All
Restricted Stock Awards shall be in the form of issued and outstanding shares of
Stock that shall be either: (x) registered in the name of the Participant and
held by the Company, together with a stock power executed by the Participant in
favor of the Company, pending the vesting or forfeiture of the Restricted Stock
Award; or (y) registered in the name of, and delivered to, the Participant. In
any event, the certificates evidencing the Restricted Stock Award shall at all
times prior to the applicable vesting date bear the following legend:

The Stock evidenced hereby is subject to the terms of an Award Agreement with
TFS Financial Corporation dated [Date], made pursuant to the terms of the TFS
Financial Corporation 2008 Equity Incentive Plan, copies of which are on file at
the executive offices of TFS Financial Corporation, and may not be sold,
encumbered, hypothecated or otherwise transferred except in accordance with the
terms of such Plan and Award Agreement.

or such other restrictive legend as the Committee, in its discretion, may
specify. Notwithstanding the foregoing, the Company may in its sole discretion
issue Restricted Stock Awards in any other approved format (e.g. electronically)
in order to facilitate the paperless transfer of such Awards. In the event
Restricted Stock Awards are not issued in certificate form, the Company and the
transfer agent shall maintain appropriate bookkeeping entries that evidence
Participants’ ownership of such Awards. Restricted Stock Awards that are not
issued in certificate form shall be subject to the same terms and conditions of
this Plan as certificated shares, including the restrictions on transferability
and the requirement that the Participant execute a stock power in favor of the
Company, until the satisfaction of the conditions to which the Restricted Stock
Award is subject.

(b)         Terms and Conditions.

(i)         Dividends.   Unless the Committee determines otherwise with respect
to any Restricted Stock Award and specifies such determination in the relevant
Award Agreement, any dividends or distributions declared and paid with respect
to shares of Stock subject to the Restricted Stock Award, other than a stock
dividend consisting of shares of Stock, shall be immediately distributed to the
Participant. If the Committee determines to delay the distribution of dividends
to a Participant until the vesting of a Restricted Stock Award, the Committee
shall cause the dividend (and any earnings thereon) to be distributed to the
Participant no later than two and one-half months following the date on which
the Restricted Stock Award vests.

(ii)         Voting Rights.   Unless the Committee determines otherwise with
respect to any Restricted Stock Award and specifies such determination in the
relevant Award Agreement, voting rights associated with the shares of Stock
subject to the Restricted Stock Award shall be exercised by the Participant in
his or her discretion.

(iii)         Tender Offers and Merger Elections.   Each Participant to whom a
Restricted Stock Award is granted shall have the right to respond, or to direct
the response, with respect to the related shares of Stock, to any tender offer,
exchange offer, cash/stock merger consideration election or other offer made to,
or elections made by, the holders of shares of Stock. Such a direction for any
such shares of Stock shall be given by proxy or ballot (if the Participant is
the beneficial owner of the shares of Stock for voting purposes) or by
completing and filing, with the inspector of elections, the trustee or such
other person who shall be independent of the Company as the Committee shall
designate in the direction (if the Participant is not such a beneficial owner),
a written direction in the form and manner prescribed by the Committee. If no
such direction is given, then the shares of Stock shall not be tendered.

 

A-3



--------------------------------------------------------------------------------

Section 2.4         Restricted Stock Unit Awards.

(a)         Grant of Restricted Stock Unit Awards.   Each Restricted Stock Unit
Award shall be evidenced by an Award Agreement which shall: (i) specify the
number of Restricted Stock Units covered by the Award; (ii) specify the date of
grant of the Restricted Stock Units; (iii) specify the vesting period or market
conditions or performance conditions that must be satisfied in order to vest in
the Award; and (iv) contain such other terms and conditions not inconsistent
with the Plan, including the effect of termination of a Participant’s employment
or Services with the Company, as the Committee may, in its discretion,
prescribe.

(b)         Terms and Conditions.   Each Restricted Stock Unit Award shall be
subject to the following terms and conditions:

(i)         A Restricted Stock Unit Award shall be similar to Restricted Stock
Award except that no shares of Stock are actually awarded to the recipient on
the date of grant. Each Restricted Stock Unit Award shall be evidenced by an
Award Agreement that shall specify the Restriction Period (defined below), the
number of Restricted Stock Units granted, and such other provisions, including
the effect of termination of a Participant’s employment or Service with the
Company, as the Committee shall determine. The Committee shall impose such other
conditions and/or restrictions on any Restricted Stock Unit Award granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each
Restricted Stock Unit, time-based restrictions and vesting following the
attainment of performance measures set forth in Section 2.5(c) hereof,
restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such shares may be listed, or holding requirements
or sale restrictions placed by the Company upon vesting of such Restricted Stock
Units.

(ii)         The Committee may, in connection with the grant of Restricted Stock
Units, designate them as “performance based compensation” within the meaning of
Code Section 162(m), in which event it shall condition the vesting thereof upon
the attainment of one or more performance measures set forth in Section 2.5(c)
hereof. Regardless of whether Restricted Stock Units are subject to the
attainment of one or more performance measures, the Committee may also condition
the vesting thereof upon the continued Service of the Participant. The
conditions for grant or vesting and the other provisions of Restricted Stock
Units (including without limitation any applicable performance measures) need
not be the same with respect to each recipient. An Award of Restricted Stock
Units shall be settled as and when the Restricted Stock Units vest or, in the
case of Restricted Stock Units subject to performance measures, after the
Committee has certified that the performance goals have been satisfied.

(iii)         Subject to the provisions of the Plan and the applicable Award
Agreement, during the period, if any, set by the Committee, commencing with the
date of such Restricted Stock Unit Award for which such Participant’s continued
Service is required (the “Restriction Period”), and until the later of (A) the
expiration of the Restriction Period and (B) the date the applicable performance
measures (if any) are satisfied, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber Restricted Stock Units.

(iv)         A Participant shall have no voting rights with respect to any
Restricted Stock Units granted hereunder.

Section 2.5         Performance Awards.

(a)         Grant of Performance Share Awards.   Each Performance Share Award
shall be evidenced by an Award Agreement which shall: (i) specify the number of
shares of Stock covered by the Performance Share Award; (ii) specify the date of
grant of the Performance Share Award; (iii) specify the vesting period; and
(iv) contain such other terms and conditions not inconsistent with the Plan,
including the effect of termination of a Participant’s employment or Service
with the Company, as the Committee may, in its discretion, prescribe.

(i)         Terms and Conditions.   Performance Share Awards shall be subject to
the following terms and conditions:

 

A-4



--------------------------------------------------------------------------------

  (A) Subject to the limitations of the Plan, Performance Share Awards may be
issued hereunder to Participants, for no cash consideration or for such minimum
consideration as may be required by applicable law, either alone or in addition
to other Awards granted under the Plan. The performance measures to be achieved
during any performance period and the length of the performance period shall be
determined by the Committee upon the grant of each Performance Share Award,
provided that the performance period shall be no less than one year following
the date of grant, and provided further that the Committee may at the time a
Performance Share Award is granted specify a maximum amount payable in respect
of such Award.

 

  (B) At the time it grants a Performance Share Award, the Committee shall
establish one or more performance measures from those set forth in
Section 2.5(c) hereof, to which the Performance Share Award is subject during a
specified performance period, the attainment of which shall be a condition of
the recipient’s right to receive payment under such Performance Share Award. The
conditions for grant or vesting and the other provisions of the Performance
Share Award (including without limitation any applicable performance measures)
need not be the same with respect to each recipient. If any one or more of the
performance measures to which a Performance Share Award is subject is not
attained during the performance period, such Performance Share Award shall be
forfeited without consideration.

 

  (C) The performance levels to be achieved for each performance period and the
amount of the Award to be distributed shall be conclusively determined by the
Committee. Performance Share Awards shall be paid in a lump sum following the
close of the performance period to which they relate and after the Committee
certifies that the applicable performance levels have been satisfied. The grant
of any Performance Share Award and the establishment of performance measures for
Performance Share Awards to Covered Employees that are intended to be
performance based compensation shall be made during the period required under
Code Section 162(m) and shall comply with all applicable requirements of Code
Section 162(m).

 

  (D) If the performance measures for a Performance Share Award have been
attained, payment in respect of such Performance Share Award shall be made at
the close of the performance period to which such Award relates and after the
Committee has certified that performance measures have been satisfied.
Performance Share Awards may be paid in cash, shares of Stock, or any
combination thereof, in the sole discretion of the Committee at the time of
payment. To the extent payment is to be made in shares of Stock, the Committee
shall cause a stock certificate or evidence of book entry shares, together with
all dividends and other distributions with respect thereto that have been
accumulated, to be delivered, free of any restrictive legend other than as may
be required by applicable law, to the recipient of the Performance Share Award.
Prior to such delivery, the recipient of a Performance Share Award shall have no
right to vote or to receive dividends, nor have any other rights with respect to
the shares of Stock.

(b)         Grant of Performance Unit Awards.   Each Performance Unit Award
shall be evidenced by an Award Agreement which shall: (i) specify the initial
dollar value represented by the Performance Unit Award; (ii) specify the date of
grant of the Performance Unit Award; (iii) specify the vesting period; and
(iv) contain such other terms and conditions not inconsistent with the Plan,
including the effect of termination of a Participant’s employment or Service
with the Company, as the Committee may, in its discretion, prescribe.

(i)         Terms and Conditions.   Performance Unit Awards shall be subject to
the following terms and conditions:

 

  (A)

Subject to the limitations of the Plan, the Committee may, in its discretion,
grant Performance Unit Awards to Participants, which shall be denominated in a
specified dollar amount and shall represent the right to receive payment of the
specified dollar

 

A-5



--------------------------------------------------------------------------------

 

amount or a percentage (which may be more than 100%) of the specified dollar
amount depending on the level of the applicable performance measure attained;
provided, however, that the Committee may at the time a Performance Unit Award
is granted specify a maximum amount payable in respect of such Award.

 

  (B) At the time it grants a Performance Unit Award, the Committee shall
establish one or more performance measures from those set forth in
Section 2.5(c) hereof, to which the Performance Unit Award is subject during a
specified performance period, the attainment of which shall be a condition of
the recipient’s right to receive payment under such Performance Unit Award. The
conditions for granting or vesting and the other provisions of Performance Unit
Award (including without limitation any applicable performance measures) need
not be the same with respect to each recipient. If any one or more of the
performance measures to which a Performance Unit Award is subject is not
attained during the performance period, such Performance Unit Award shall be
forfeited without consideration.

 

  (C) The performance levels to be achieved for each performance period and the
amount of the Award to be distributed shall be conclusively determined by the
Committee prior to any distribution. Performance Unit Awards shall be paid in a
lump sum following the close of the performance period to which they relate. The
grant of any Award and the establishment of performance measures for Awards to
Covered Employees that are intended to be performance based compensation shall
be made during the period required under Code Section 162(m) and shall comply
with all applicable requirements of Code Section 162(m).

 

  (D) If the performance measures for a Performance Unit Award have been
attained, payment in respect of such Performance Unit Award shall be made
following the close of the performance period to which such Award relates;
provided, that the Committee has first certified that the applicable performance
measures have been satisfied. Such payment may be paid in cash, shares of Stock,
or any combination thereof, in the sole discretion of the Committee at the time
of payment. To the extent payment is to be made in shares of Stock, the
Committee shall cause a stock certificate or evidence of book entry shares,
together with all dividends and other distributions with respect thereto that
have been accumulated, to be delivered, free of any restrictive legend other
than as may be required by applicable law, to the recipient of the Performance
Unit Award. Prior to such delivery, the recipient of a Performance Unit Award
shall have no right to vote or to receive dividends, nor have any other rights
with respect to the shares of Stock.

(c)         Performance Measures.   Performance measures under the Plan may be
based on any one or more of the following:

 

  (i) basic earnings per Share;

 

  (ii) basic cash earnings per Share;

 

  (iii) diluted earnings per Share;

 

  (iv) diluted cash earnings per Share;

 

  (v) net income;

 

  (vi) cash earnings;

 

  (vii) net interest income;

 

A-6



--------------------------------------------------------------------------------

  (viii) non-interest income;

 

  (ix) general and administrative expense to average assets ratio;

 

  (x) cash general and administrative expense to average assets ratio;

 

  (xi) efficiency ratio;

 

  (xii) cash efficiency ratio;

 

  (xiii) return on average assets;

 

  (xiv) cash return on average assets;

 

  (xv) return on average stockholders’ equity;

 

  (xvi) cash return on average stockholders’ equity;

 

  (xvii) return on average tangible stockholders’ equity;

 

  (xviii) cash return on average tangible stockholders’ equity;

 

  (xix) core earnings;

 

  (xx) operating income;

 

  (xxi) operating efficiency ratio;

 

  (xxii) net interest rate spread;

 

  (xxiii) growth in assets, loans (including home equity lines of credit), or
deposits;

 

  (xxiv) loan production volume;

 

  (xxv) non-performing loans;

 

  (xxvi) cash flow;

 

  (xxvii) capital preservation (core or risk-based);

 

  (xxviii) interest rate risk exposure – net portfolio value;

 

  (xxix) interest rate risk – sensitivity;

 

  (xxx) liquidity parameters;

 

  (xxxi) strategic business objectives, consisting of one or more objectives
based upon meeting specified cost targets, business expansion goals, and goals
relating to acquisitions or divestitures, or goals relating to capital raising
and capital management;

 

  (xxxii) stock price (including, but not limited to, growth measures and total
shareholder return); or

 

A-7



--------------------------------------------------------------------------------

  (xxxiii) any combination of the foregoing.

Performance goals may be expressed on an absolute and/or relative basis, or a
before- or after-tax basis, may be based on or otherwise employ comparisons
based on internal targets, the past performance of the Company and/or the past
or current performance of other companies, may include or exclude any or all
extraordinary or non-recurring items and may be applied on a consolidated basis
or to individual business units, divisions or Subsidiaries.

(d)         Adjustments.   Pursuant to this Section 2.5, in certain
circumstances the Committee may adjust performance measures; provided, however,
no adjustment may be made with respect to an Award that is intended to be
performance-based compensation within the meaning of Code Section 162(m), except
to the extent the Committee exercises such negative discretion as is permitted
under applicable law for purposes of an exception under Code Section 162(m) so
that no adjustments or exercise of discretion results in an increase in
compensation with respect to an Award intended to be performance-based
compensation. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or its Subsidiaries conducts its business or other
events or circumstances render current performance measures to be unsuitable,
the Committee may modify such performance measures, in whole or in part, as the
Committee deems appropriate. If a Participant is promoted, demoted or
transferred to a different business unit during a performance period, the
Committee may determine that the selected performance measures or applicable
performance period are no longer appropriate, in which case, the Committee, in
its sole discretion, may: (i) adjust, change or eliminate the performance
measures or change the applicable performance period; or (ii) cause to be made a
cash payment to the Participant in an amount determined by the Committee.

Section 2.6.         Other Stock-Based Awards.

(a)         Grant of Other Stock-Based Awards.   Subject to the limitations of
the Plan, the Committee may, in its discretion, grant Other Stock-Based Awards
to Participants. Other Stock-Based Awards shall be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Stock, as determined by the Committee to be consistent with the
purposes of the Plan, including without limitation, shares of Stock awarded
purely as a “bonus” or other “incentive” whether or not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into shares of Stock, purchase rights, and
Awards valued by reference to the book value of shares of Stock or the value of
securities of, or the performance of, specified Subsidiaries.

(b)         Terms and Conditions.

(i)         The Committee shall determine the terms and conditions of such
Awards, which may include attainment of performance measures in accordance with
Section 2.5(c). Shares of Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, shares of Stock, other Awards, or other
property, as the Committee shall determine.

(ii)         Each Other Stock-Based Award granted under the Plan shall be
evidenced by an Award Agreement which shall: (A) specify the number of shares of
Stock related to the Other Stock-Based Award; (B) specify the date of grant of
the Other Stock-Based Award; (C) specify the vesting period or market conditions
or performance conditions (including whether the Award constitutes
performance-based compensation that is subject to a performance measure under
Section 2.5(c) hereof) that must be satisfied in order to vest in the Award;
(D) provide the extent to which the Participant may receive Other Stock-Based
Awards following termination of the Participant’s employment or Service to the
Company or any Subsidiary; and (E) contain such other terms and conditions not
inconsistent with the Plan as the Committee may, in its discretion, prescribe.

 

A-8



--------------------------------------------------------------------------------

Section 2.7         Dividend Equivalent Rights.

(a)         In connection with the grant of any equity-based or equity-related
Award hereunder, the Committee may grant a Participant a Dividend Equivalent
Right with respect to the shares of Stock covered by such Award. Such grant of
Dividend Equivalent Rights shall be included in the Award Agreement that
evidences the grant of the related equity-based or equity-related Award.
Notwithstanding the foregoing, Dividend Equivalent Rights may also be awarded on
a free-standing basis in the sole discretion of the Committee. The Award
Agreement entered into with the Participant shall be subject to the terms and
conditions of the Plan, and the Dividend Equivalent Rights (other than
free-standing Dividend Equivalent Rights) shall be subject to all the conditions
and restrictions of the underlying Awards to which they relate.

(b)         Each Dividend Equivalent Right represents the right to receive cash
dividends that are or would be payable with respect to the shares of Stock
underlying the equity-based or equity-related Award to which the Dividend
Equivalent Right relates. Dividend Equivalent Rights granted on a free-standing
basis will entitle the holder to a right to receive a cash payment equal in
value to dividends paid with respect to a specified number of shares of Stock.
Upon payment of a dividend on shares of Stock of the Company, the Participant
holding a Dividend Equivalent Right with respect to equity-based or
equity-related Awards shall promptly receive from the Company the amount of cash
equal to the amount of the cash dividend paid per share of Stock, multiplied by
the number of shares of Stock underlying the related Award.

(c)         In the event an Award granted hereunder is forfeited for any reason,
the related Dividend Equivalent Right shall also be forfeited. Unless otherwise
determined by the Committee and set forth in the Award Agreement, a Dividend
Equivalent Right is payable only while the Participant is an Employee or a
Director.

Section 2.8         Vesting of Awards.   If the right to become vested in an
Award under the Plan (including the right to exercise a Stock Option) is
conditioned on the completion of a specified period of Service with the Company
or its Subsidiaries, without achievement of performance measures or other
performance objectives being required as a condition of vesting, and without it
being granted in lieu of, or in exchange for, other compensation, then the
required period of Service for full vesting shall be determined by the Committee
and evidenced in the Award Agreement (subject to acceleration of vesting, to the
extent permitted by the Committee, including in the event of the Participant’s
death, Disability, Retirement, or Involuntary Termination of Employment
following a Change in Control), and provided that Service as a director emeritus
or advisor director shall constitute Service for purposes of vesting.

Section 2.9         Deferred Compensation.   If any Award would be considered
“deferred compensation” as defined under Code Section 409A (“Deferred
Compensation”), the Committee reserves the absolute right (including the right
to delegate such right) to unilaterally amend the Plan or the Award Agreement,
without the consent of the Participant, to maintain exemption from, or to comply
with, Code Section 409A. Any amendment by the Committee to the Plan or an Award
Agreement pursuant to this Section 2.9 shall maintain, to the extent
practicable, the original intent of the applicable provision without violating
Code Section 409A. A Participant’s acceptance of any Award under the Plan
constitutes acknowledgement and consent to such rights of the Committee, without
further consideration or action. Any discretionary authority retained by the
Committee pursuant to the terms of this Plan or pursuant to an Award Agreement
shall not be applicable to an Award which is determined to constitute Deferred
Compensation, if such discretionary authority would contravene Code
Section 409A. The following rules will apply to an Award which is determined to
constitute Deferred Compensation:

(a)         The terms of any such Award, including any authority of the Company
or the Committee and rights of a Participant with respect to the Award, shall be
limited to those terms permitted under Code Section 409A and the regulations
thereunder;

(b)         If a Participant is permitted to elect to defer such Award or any
payment under such Award, the election shall be permitted only at times in
compliance with Code Section 409A and the regulations thereunder;

(c)         The Company shall have no authority to accelerate or delay
distributions relating to such Awards in excess of the authority permitted under
Code Section 409A and the regulations thereunder;

 

A-9



--------------------------------------------------------------------------------

(d)         Any distribution of an Award triggered by a Participant’s
Termination of Service shall be made only at the time that the Participant has
had a “Separation from Service” as defined in Section 8.1(pp)(V) or at such
earlier time preceding a Termination of Service that there occurs another event
triggering a distribution under the Plan or the applicable Award Agreement in
compliance with Code Section 409A and the regulations thereunder;

(e)         In the case of any distribution of such Award, the time and form of
payment for such distribution will be specified in the Award Agreement; provided
that, if the time and form of payment for such distribution is not otherwise
specified in the Plan or an Award Agreement or other governing document, the
distribution shall be made in one lump sum amount on March 15 in the calendar
year following the calendar year at which the settlement of the Award is
specified to occur, any applicable restriction lapses, or there is no longer a
substantial risk of forfeiture applicable to such amounts; and

(f)         In the case of any such Award providing for a distribution upon the
lapse of a substantial risk of forfeiture, the time and form of payment for such
distribution will be specified in the Award Agreement; provided that, if the
timing and form of payment of such distribution is not otherwise specified in
the Plan or an Award Agreement or other governing document, the distribution
shall be made in one lump sum amount on March 15 of the calendar year following
the calendar year in which the substantial risk of forfeiture lapses.

Section 2.10         Prohibition Against Option Repricing.   Except for
adjustments pursuant to Section 3.4, and reductions of the Exercise Price
approved by the Company’s stockholders, neither the Committee nor the Board
shall have the right or authority to make any adjustment or amendment that
reduces or would have the effect of reducing the Exercise Price of a Stock
Option or SAR previously granted under the Plan, whether through amendment,
cancellation (including cancellation in exchange for a cash payment in excess of
the Stock Option’s in-the-money value) or replacement grants, or other means.

Section 2.11         Effect of Termination of Service on Awards.   The Committee
shall establish the effect of a Termination of Service on the continuation of
rights and benefits available under an Award or this Plan and, in so doing, may
make distinctions based upon, among other things, the cause of Termination of
Service and type of Award. Unless the Committee shall specifically state
otherwise at the time an Award is granted, all Awards to an Employee, Director
or service provider shall vest immediately upon such individual’s death,
Disability or Retirement, provided however, that Performance Share Awards,
Performance Unit Award or other Awards intended to qualify as performance-based
compensation under Code Section 162(m) (other than a Stock Option or SAR award
unless subject to performance based criteria) will not immediately vest on
Retirement. Unless otherwise provided in an Award Agreement, the following
provisions shall apply to each Award granted under this Plan:

(a)         Upon a Participant’s Termination of Service for any reason other
than Disability, Retirement, death or Termination for Cause, Stock Options and
SARs shall be exercisable only as to those shares that were immediately
exercisable by such Participant at the date of termination, and Stock Options
and SARs may be exercised only for a period of three months following
termination, and any Restricted Stock Awards and other Awards that have not
vested as of the date of termination shall expire and be forfeited.

(b)         In the event of a Termination of Service for Cause, Restricted Stock
Awards and all other Awards granted to a Participant under this Plan not
exercised or vested shall expire and be forfeited.

(c)         Upon Termination of Service for reason of Disability or death, all
Stock Options and SARs shall be exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, and all other Awards, other
than any Award that is intended to qualify as performance-based compensation
under Code Section 162(m), shall become fully vested at the date of Termination
of Service. Options and SARs may be exercised for a period of one year following
(or for the remaining term, if less) Termination of Service, provided, however,
that no Stock Option shall be eligible for treatment as an ISO in the event such
Stock Option is exercised more than one year following termination of employment
due to Disability and provided, further, in order to obtain ISO treatment for
Stock Options exercised by heirs or devisees of an optionee, the optionee’s
death must have occurred while employed or within three (3) months of
termination of employment.

(d)         Upon Termination of Service for reason of Retirement, all Stock
Options and SARs shall be exercisable as to all shares subject to an outstanding
Award (except those that are subject to performance-based

 

A-10



--------------------------------------------------------------------------------

criteria), whether or not then exercisable at the date of Termination of Service
and for a period of one year (or for the remaining term, if less). All other
Awards, other than those Awards the vesting of which is based on satisfaction of
performance-based conditions subject to Code Section 162(m), shall become fully
vested on Retirement.

(e)         The effect of a Change in Control on the vesting or exercisability
of Stock Options, SARs and Restricted Stock Awards and other Awards is as set
forth in Article 4 hereof.

Article 3. Shares Subject to Plan

Section 3.1         Available Shares.   The shares of Stock with respect to
which Awards may be made under the Plan shall be shares currently authorized but
unissued, currently held or, to the extent permitted by applicable law,
subsequently acquired by the Company as treasury shares, including shares
purchased in the open market or in private transactions.

Section 3.2         Share Limitations.

(a)         Share Reserve.   Subject to the following provisions of this
Section 3.2, the maximum number of shares of Stock that may be delivered to
Participants and their beneficiaries under this Plan shall be equal to
Twenty-Three Million (23,000,000) shares of Stock. Any of such shares of Stock
may be delivered pursuant to Stock Options (all of which may be granted as
ISOs), and up to a maximum of Ten Million (10,000,000) shares of Stock may be
issued pursuant to Restricted Stock Awards or other Awards settled in Stock;
provided that shares of Stock used to fund Stock Options greater than Sixteen
Million Two Hundred Eighty-Three Thousand Six Hundred Eighteen
(16,283,618) shares of Stock must be obtained through stock repurchases, and,
provided further, that shares of Stock used to fund Restricted Stock Awards and
other Awards settled in Stock greater than Six Million Five Hundred Thirteen
Thousand Four Hundred Forty-Eight (6,513,448) shares of Stock must be obtained
through stock repurchases. The aggregate number of shares available for grant
under this Plan and the number of shares of Stock subject to outstanding Awards
shall be subject to adjustment as provided in Section 3.4.

(b)         Computation of Shares Available.   For purposes of this Section 3.2
and in connection with the granting of a Stock Option or SAR (other than a
tandem SAR), a Restricted Stock Award, or other Award settled in Stock, the
number of shares of Stock available for the granting of additional Stock
Options, SARs, Restricted Stock Awards, or other Awards settled in Stock shall
be reduced by the number of shares of Stock in respect of which the Stock
Option, SAR or Award is granted or denominated. To the extent any shares of
Stock covered by an Award (including Restricted Stock Awards) under the Plan are
not delivered to a Participant or beneficiary for any reason, including because
the Award is forfeited or canceled or because a Stock Option is not exercised,
then such shares shall not be deemed to have been delivered for purposes of
determining the maximum number of shares of Stock available for delivery under
the Plan.

Section 3.3         Limitations on Grants to Individuals.

(a)         Options and SARs.   The maximum number of shares of Stock that may
be subject to Stock Options or SARs granted to any one Participant during any
calendar year shall be Four Million Nine Hundred Thousand (4,900,000). For
purposes of this Section 3.3(a), if a Stock Option is granted in tandem with an
SAR, such that the exercise of the Stock Option or SAR with respect to a share
of Stock cancels the tandem SAR or Stock Option right, respectively, with
respect to such share, the tandem Stock Option and SAR rights with respect to
each share of Stock shall be counted as covering but one share of Stock for
purposes of applying the limitations of this Section 3.3.

(b)         Restricted Stock Awards and Restricted Stock Unit Awards.   The
maximum number of shares of Stock that may be subject to Restricted Stock Awards
or Restricted Stock Unit Awards described under Section 2.1(c) and (d) which are
granted to any one Participant during any calendar year shall be Two Million
Four Hundred Thousand (2,400,000).

 

A-11



--------------------------------------------------------------------------------

(c)         SARs Settled in Cash.   The maximum annual dollar amount that may be
payable to a Participant pursuant to cash settled SARs described under
Section 2.1(b) which are granted to any one Participant during any calendar year
shall be Two Million Four Hundred Thousand Dollars ($2,400,000).

(d)         Performance Units or Performance Share Awards.   The maximum
aggregate Award of Performance Units or Performance Share Awards that a
Participant may receive in any one plan year shall be [Two Million Four Hundred
Thousand (2,400,000)] shares if such Award is payable in shares of Stock, or
equal to the value of [Two Million Four Hundred Thousand (2,400,000)] shares of
Stock if such Award is payable in cash or property other than shares of Stock,
determined as of the earlier of vesting or the payout date, as applicable.

Section 3.4         Corporate Transactions.

(a)         General.   In the event any recapitalization, forward or reverse
stock split, reorganization, merger, consolidation, spin-off, combination,
repurchase, or exchange of shares of Stock or other securities, stock dividend
or other special and nonrecurring dividend or distribution (whether in the form
of cash, securities or other property), liquidation, dissolution, or other
similar corporate transaction or event, affects the shares of Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan and/or under any Award granted under the
Plan, then the Committee shall, in an equitable manner, adjust any or all of
(i) the number and kind of securities deemed to be available thereafter for
grants of Stock Options, SARs, Restricted Stock Awards, or other Awards in the
aggregate to all Participants and individually to any one Participant, (ii) the
number and kind of securities that may be delivered or deliverable in respect of
outstanding Stock Options, SARs, Restricted Stock Awards, or other Awards and
(iii) the Exercise Price of Stock Options and SARs. In addition, the Committee
is authorized to make adjustments in the terms and conditions of, and the
criteria included in, Stock Options, SARs, Restricted Stock Awards, and other
Awards (including, without limitation, cancellation of Stock Options, SARs,
Restricted Stock Awards, and other Awards in exchange for the in-the-money
value, if any, of the vested portion thereof, or substitution of Stock Options,
SARs or Restricted Stock Awards and other Awards using stock of a successor or
other entity) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence) affecting the
Company or any parent or Subsidiary or the financial statements of the Company
or any parent or Subsidiary, or in response to changes in applicable laws,
regulations, or accounting principles. Unless otherwise determined by the
Committee, any such adjustment to an Award intended to qualify as
“performance-based compensation” shall conform to the requirements of Code
Section 162(m) and the regulations thereunder then in effect.

(b)         Merger in which Company is Not Surviving Entity.   In the event of
any merger, consolidation, or other business reorganization (including, but not
limited to, a Change in Control) in which the Company is not the surviving
entity, unless otherwise determined by the Committee at any time at or after
grant and prior to the consummation of such merger, consolidation or other
business reorganization, any Stock Options or SARs granted under the Plan which
remain outstanding shall be converted into Stock Options to purchase voting
common equity securities of the business entity which survives such merger,
consolidation or other business reorganization or SARs having substantially the
same terms and conditions as the outstanding Stock Options under this Plan and
reflecting the same economic benefit (as measured by the difference between the
aggregate Exercise Price and the value exchanged for outstanding shares of Stock
in such merger, consolidation or other business reorganization), all as
determined by the Committee prior to the consummation of such merger, provided,
however, that the Committee may, at any time prior to the consummation of such
merger, consolidation or other business reorganization, direct that all, but not
less than all, outstanding Stock Options and SARs be canceled as of the
effective date of such merger, consolidation or other business reorganization in
exchange for a cash payment per share of Stock equal to the excess (if any) of
the value exchanged for an outstanding share of Stock in such merger,
consolidation or other business reorganization over the Exercise Price of the
Stock Option or SAR being canceled.

Section 3.5         Delivery of Shares.   Delivery of shares of Stock or other
amounts under the Plan shall be subject to the following:

(a)         Compliance with Applicable Laws.   Notwithstanding any other
provision of the Plan, the Company shall have no obligation to deliver any
shares of Stock or make any other distribution of benefits under the Plan unless
such delivery or distribution complies with all applicable laws (including, the
requirements of the Securities Act), and the applicable requirements of any
securities exchange or similar entity.

 

A-12



--------------------------------------------------------------------------------

(b)         Certificates.   To the extent that the Plan provides for the
issuance of shares of Stock, the issuance may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable rules of
any stock exchange.

Article 4. Change in Control

Section 4.1         Consequence of a Change in Control.   Subject to the
provisions of Section 3.4 (relating to the adjustment of shares), and except as
otherwise provided in the Plan or as determined by the Committee and set forth
in the in terms of any Award Agreement:

(a)         At the time of an Involuntary Termination of Employment (as defined
in Section 8.1 hereof) (or, as to a Director, Termination of Service as a
Director) following a Change in Control, all Stock Options and SARs then held by
the Participant shall become fully exercisable (subject to the expiration
provisions otherwise applicable to the Stock Option or SAR).

(b)         At the time of an Involuntary Termination of Employment (as defined
in Section 8.1 hereof) (or, as to a Director, Termination of Service as a
Director) following a Change in Control, all Restricted Stock Awards described
in Section 2.1(c), Restricted Stock Unit Awards described in Section 2.1(d), and
Other Stock-Based Awards described in Section 2.1(g), shall be fully earned and
vested immediately. Notwithstanding the above, any Awards the vesting of which
is based on satisfaction of performance-based conditions will be vested as
specified in subsection (c) hereof.

(c)         In the event of a Change in Control, any performance measure
attached to an Award under the Plan shall be deemed satisfied as of the date of
the Change in Control.

Section 4.2         Definition of Change in Control.  For purposes of the Plan,
unless otherwise provided in an Award Agreement, a “Change in Control” shall be
deemed to have occurred upon the earliest to occur of the following:

(a)         any “person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (a “Person”), is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing twenty five percent (25%) or more of the combined
voting power of the Company’s then outstanding Voting Securities, provided that,
notwithstanding the foregoing and for all purposes of this Plan: (a) the term
“Person” shall not include (1) the MHC, the Company or any of its Subsidiaries,
(2) an employee benefit plan of the Company or any of its Subsidiaries
(including the Plan), and any trustee or other fiduciary holding securities
under any such plan (but only with respect to securities held under any such
plan), or (3) a corporation or other entity owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of Stock of the Company; (b) no Person shall be deemed the beneficial
owner of any securities acquired by such Person in an Excluded Transaction; and
(c) no Director or officer of the Company or any direct or indirect Subsidiary
of the Company (or any affiliate of any such Director or officer) shall, by
reason of any or all of such Directors or officers acting in their capacities as
such, be deemed to beneficially own any securities beneficially owned by any
other such Director or officer (or any affiliate thereof); or

(b)         the Incumbent Directors cease, for any reason, to constitute a
majority of the Whole Board; or

(c)         a plan of reorganization, merger, consolidation or similar
transaction involving the Company and one or more other corporations or entities
is consummated, other than a plan of reorganization, merger, consolidation or
similar transaction that is an Excluded Transaction, or the stockholders of the
Company approve a plan of complete liquidation of the Company, or a sale,
liquidation or other disposition of all or substantially all of the assets of
the Company or any bank Subsidiary of the Company is consummated; or

(d)         a tender offer is made for 25% or more of the outstanding Voting
Securities of the Company and the stockholders owning beneficially or of record
25% or more of the outstanding Voting Securities of the Company have tendered or
offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror; or

 

A-13



--------------------------------------------------------------------------------

(e)         a Potential Change in Control occurs, and the Board determines,
pursuant to the vote of a majority of the Whole Board, with at least two-thirds
(2/3) of the Incumbent Directors then in office voting in favor of such
determination, to deem the Potential Change in Control to be a Change in Control
for the purposes of this Plan.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired beneficial ownership
of more than the permitted amount of the then outstanding common stock or Voting
Securities as a result of the acquisition of Stock or Voting Securities by the
Company, which by reducing the number of shares of Stock or Voting Securities
then outstanding, increases the proportional number of shares beneficially owned
by the Subject Person; provided, however, that if a Change in Control would
occur (but for the operation of this sentence) as a result of the acquisition of
Stock or Voting Securities by the Company, and after such share acquisition by
the Company, the Subject Person becomes the beneficial owner of any additional
Stock or Voting Securities which increases the percentage of the then
outstanding Stock or Voting Securities beneficially owned by the Subject Person,
then a Change in Control shall occur. In addition, and notwithstanding the
foregoing, a Change in Control shall not be deemed to occur as a result of or in
connection with a second step conversion of the MHC, unless otherwise provided
in the Award Agreement. In the event that an Award constitutes Deferred
Compensation, and the settlement of, or distribution of benefits under, such
Award is to be triggered solely by a Change in Control, then with respect to
such Award, a Change in Control shall be defined as required under Code
Section 409A, as in effect at the time of such transaction.

Article 5. Committee

Section 5.1         Administration.   The Plan shall be administered by the
members of the Compensation Committee of the Company which shall be comprised of
not less than three Disinterested Board Members. If the Committee consists of
fewer than three Disinterested Board Members, then the Board shall appoint to
the Committee such additional Disinterested Board Members as shall be necessary
to provide for a Committee consisting of at least three Disinterested Board
Members. Any members of the Committee who do not qualify as Disinterested Board
Members shall abstain from participating in any discussion to make or administer
Awards that are made to Participants who at the time of consideration for such
Award: (i) are persons subject to Section 16 of the Exchange Act, or (ii) are
reasonably anticipated to be Covered Employees during the term of the Award;
provided, however, that at least two Disinterested Board Members participate in
such discussions. The Board (or those members of the Board who are “independent
directors” under the corporate governance statutes of any national securities
exchange on which the Company lists its securities) may, in its discretion, take
any action and exercise any power, privilege or discretion conferred on the
Committee under the Plan with the same force and effect under the Plan as if
done or exercised by the Committee.

Section 5.2         Powers of Committee.   The Committee’s administration of the
Plan shall be subject to the following:

(a)         Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Company’s and its
Subsidiaries’ Employees, Directors and service providers those persons who shall
receive Awards, to determine the time or times of receipt, to determine the
types of Awards and the number of shares covered by the Awards, to establish the
terms, conditions, performance criteria, restrictions (including without
limitation, provisions relating to non-competition, non-solicitation and
confidentiality), and other provisions of such Awards (subject to the
restrictions imposed by Article 6) to cancel or suspend Awards and to reduce,
eliminate or accelerate any restrictions or vesting requirements applicable to
an Award at any time after the grant of the Award.

(b)         The Committee will have the authority and discretion to interpret
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.

(c)         The Committee will have the authority to define terms not otherwise
defined herein.

(d)         Any interpretation of the Plan by the Committee and any decision
made by it under the Plan is final and binding on all persons.

 

A-14



--------------------------------------------------------------------------------

(e)         In controlling and managing the operation and administration of the
Plan, the Committee shall take action in a manner that conforms to the charter
and bylaws of the Company and applicable corporate law.

Section 5.3         Delegation by Committee.   Except to the extent prohibited
by applicable law, the applicable rules of a stock exchange or the Plan, or as
necessary to comply with the exemptive provisions of Rule 16b-3 promulgated
under the Exchange Act or Code Section 162(m), the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers to any
person or persons selected by it, including: (a) delegating to a committee of
one or more members of the Board who are not “outside directors” within the
meaning of Code Section 162(m), the authority to grant Awards under the Plan to
eligible persons who are not persons with respect to whom the Company wishes to
comply with Code Section 162(m); or (b) delegating to a committee of one or more
members of the Board who are not “non-employee directors,” within the meaning of
Rule 16b-3, the authority to grant Awards under the Plan to eligible persons who
are not then subject to Section 16 of the Exchange Act. The acts of such
delegates shall be treated hereunder as acts of the Committee and such delegates
shall report regularly to the Committee regarding the delegated duties and
responsibilities and any Awards so granted. Any such allocation or delegation
may be revoked by the Committee at any time.

Section 5.4         Information to be Furnished to Committee.   As may be
permitted by applicable law, the Company and its Subsidiaries shall furnish the
Committee with such data and information as it determines may be required for it
to discharge its duties. The records of the Company and its Subsidiaries as to a
Participant’s employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect. Subject to applicable
law, Participants and other persons entitled to benefits under the Plan must
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.

Section 5.5         Committee Action.   The Committee shall hold such meetings,
and may make such administrative rules and regulations, as it may deem proper. A
majority of the members of the Committee shall constitute a quorum, and the
action of a majority of the members of the Committee present at a meeting at
which a quorum is present, as well as actions taken pursuant to the unanimous
written consent of all of the members of the Committee without holding a
meeting, shall be deemed to be actions of the Committee. All actions of the
Committee shall be final and conclusive and shall be binding upon the Company,
Participants and all other interested parties. Any person dealing with the
Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by a member of the
Committee or by a representative of the Committee authorized to sign the same in
its behalf.

Article 6. Amendment and Termination

Section 6.1         General.   The Board may, as permitted by law, at any time,
amend or terminate the Plan, and may amend any Award Agreement, provided that no
amendment or termination (except as provided in Section 2.9, Section 3.4 and
Section 6.2) may cause the Award to violate Code Section 409A, or, in the
absence of written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely impair the
rights of any Participant or beneficiary under any Award granted under the Plan
prior to the date such amendment is adopted by the Board; provided, however,
that, no amendment may (a) materially increase the benefits accruing to
Participants under the Plan; (b) materially increase the aggregate number of
securities which may be issued under the Plan, other than pursuant to
Section 3.4(c) materially modify the requirements for participation in the Plan,
or (d) expand the types of Stock Options or Awards provided under the Plan
unless the amendment under (a), (b), (c) or (d) above is approved by the
Company’s stockholders.

Section 6.2         Amendment to Conform to Law and Accounting
Changes.   Notwithstanding any provision in this Plan or any Award Agreement to
the contrary, the Committee may amend the Plan or an Award Agreement, to take
effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of (i) conforming the Plan or the Award Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A), or (ii) avoiding an accounting treatment
resulting from an accounting pronouncement or interpretation thereof issued by
the Securities Exchange Commission or Financial Accounting Standards Board
subsequent to the adoption of the Plan or the making of the Award affected
thereby, which, in the sole discretion of the Committee, may materially and
adversely affect the financial condition or results

 

A-15



--------------------------------------------------------------------------------

of operations of the Company. By accepting an Award under this Plan, each
Participant agrees and consents to any amendment made pursuant to this
Section 6.2 or Section 2.9 to any Award granted under this Plan without further
consideration or action.

Article 7. General Terms

Section 7.1         No Implied Rights.

(a)         No Rights to Specific Assets.   Neither a Participant nor any other
person shall by reason of participation in the Plan acquire any right in or
title to any assets, funds or property of the Company or any Subsidiary
whatsoever, including any specific funds, assets, or other property which the
Company or any Subsidiary, in its sole discretion, may set aside in anticipation
of a liability under the Plan. A Participant shall have only a contractual right
to the shares of Stock or amounts, if any, payable or distributable under the
Plan, unsecured by any assets of the Company or any Subsidiary, and nothing
contained in the Plan shall constitute a guarantee that the assets of the
Company or any Subsidiary shall be sufficient to pay any benefits to any person.

(b)         No Contractual Right to Employment or Future Awards.   The Plan does
not constitute a contract of employment, and selection as a Participant will not
give any participating Employee the right to be retained in the employ of the
Company or any Subsidiary or any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the
Plan. No individual shall have the right to be selected to receive an Award
under this Plan, or, having been so selected, to receive a future Award under
this Plan.

(c)         No Rights as a Stockholder.   Except as otherwise provided in the
Plan, no Award under the Plan shall confer upon the holder thereof any rights as
a stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.

Section 7.2         Transferability.   Except as otherwise so provided by the
Committee, ISOs under the Plan are not transferable except (i) as designated by
the Participant by will or by the laws of descent and distribution, (ii) to a
trust established by the Participant, if under Code Section 671 and applicable
state law, the Participant is considered the sole beneficial owner of the Stock
Option while held in trust, or (iii) between spouses incident to a divorce or
pursuant to a domestic relations order, provided, however, in the case of a
transfer within the meaning of this Section 7.2(iii), the Stock Option shall not
qualify as an ISO as of the day of such transfer. The Committee shall have the
discretion to permit the transfer of Stock Options (other than ISOs) and SARs
(other than SARs granted in tandem with ISOs) under the plan; provided, however,
that such transfers shall be limited to Immediate Family Members of
Participants, trusts and partnerships established for the primary benefit of
such family members or to charitable organizations, and; provided, further, that
such transfers are not made for consideration to the Participant. No other
Awards shall be transferable prior to the time that such Awards vest in the
Participant.

Section 7.3         Designation of Beneficiaries.   A Participant hereunder may
file with the Company a written designation of a beneficiary or beneficiaries
under this Plan and may from time to time revoke or amend any such designation
(“Beneficiary Designation”). Any designation of beneficiary under this Plan
shall be controlling over any other disposition, testamentary or otherwise
(unless such disposition is pursuant to a domestic relations order); provided,
however, that if the Committee is in doubt as to the entitlement of any such
beneficiary to any Award, the Committee may determine to recognize only the
legal representative of the Participant, in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.

Section 7.4         Non-Exclusivity.   Neither the adoption of this Plan by the
Board nor the submission of the Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board or the Committee to adopt such other incentive arrangements as either may
deem desirable, including, without limitation, the granting of restricted stock
or Stock Options otherwise than under the Plan or an arrangement that is or is
not intended to qualify under Code Section 162(m), and such arrangements may be
either generally applicable or applicable only in specific cases.

Section 7.5         Award Agreement.   Each Award granted under the Plan shall
be evidenced by an Award Agreement signed by each Participant. A copy of the
Award Agreement, in any medium chosen by the Committee, shall be provided (or
made available electronically) to the Participant.

 

A-16



--------------------------------------------------------------------------------

Section 7.6         Form and Time of Elections.   Unless otherwise specified
herein, each election required or permitted to be made by any Participant or
other person entitled to benefits under the Plan, and any permitted
modification, or revocation thereof, shall be filed with the Company at such
times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the Plan, as the Committee shall require.

Section 7.7         Evidence.   Evidence required of anyone under the Plan may
be by certificate, affidavit, document or other information which the person
acting on it considers pertinent and reliable, and signed, made or presented by
the proper party or parties.

Section 7.8         Tax Withholding.   Where a Participant is entitled to
receive cash or shares of Stock upon the vesting or exercise of an Award, the
Company shall have the right to require such Participant to pay to the Company
the amount of any tax which the Company is required to withhold with respect to
such vesting or exercise, or, in lieu thereof, to retain, or to sell without
notice, a sufficient number of shares of Stock to cover the minimum amount
required to be withheld. To the extent determined by the Committee and specified
in an Award Agreement, a Participant shall have the right to direct the Company
to satisfy the minimum required federal, state and local tax withholding by,
(i) with respect to a Stock Option or SAR settled in stock, reducing the number
of shares of Stock subject to the Stock Option or SAR (without issuance of such
shares of Stock to the option holder) by a number equal to the quotient of
(a) the total minimum amount of required tax withholding divided by (b) the
excess of the Fair Market Value of a share of Stock on the exercise date over
the Exercise Price per share of Stock; (ii) with respect to a Restricted Stock
Award, or any other Award settled in Stock, withholding a number of shares
(based on the Fair Market Value on the vesting date) otherwise vesting that
would satisfy the minimum amount of required tax withholding, or (iii) with
respect to a SAR or other Award settled in cash, withholding an amount of cash.
Provided there are no adverse accounting consequences to the Company (a
requirement to have liability classification of an Award under SFAS 123(R) is an
adverse consequence), a Participant who is not required to have taxes withheld
may require the Company to withhold in accordance with the preceding sentence as
if the Award were subject to minimum tax withholding requirements.

Section 7.9         Action by Company or Subsidiary.   Any action required or
permitted to be taken by the Company or any Subsidiary shall be by resolution of
its board of directors, or by action of one or more members of the Board
(including a committee of the Board) who are duly authorized to act for the
Board, or (except to the extent prohibited by applicable law or applicable rules
of any stock exchange) by a duly authorized officer of the Company or such
Subsidiary.

Section 7.10         Successors.   All obligations of the Company under this
Plan shall be binding upon and inure to the benefit of any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business, stock, and/or assets of the Company.

Section 7.11         Indemnification.   To the fullest extent permitted by law
and the Company’s governing documents or each person who is or shall have been a
member of the Committee, or of the Board, or an officer of the Company to whom
authority was delegated in accordance with Section 5.3, or an Employee of the
Company shall be indemnified and held harmless by the Company against and from
any loss (including amounts paid in settlement), cost, liability or expense
(including reasonable attorneys’ fees) that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with the Company’s approval, or paid by him or her in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf, unless such loss, cost, liability, or expense is a result of his
or her own willful misconduct or except as expressly provided by statute or
regulation. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s charter or bylaws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.

Section 7.12         No Fractional Shares.   Unless otherwise permitted by the
Committee, no fractional shares of Stock shall be issued or delivered pursuant
to the Plan or any Award. The Committee shall determine

 

A-17



--------------------------------------------------------------------------------

whether cash or other property shall be issued or paid in lieu of fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.

Section 7.13         Governing Law.   The Plan, all Awards granted hereunder,
and all actions taken in connection herewith shall be governed by and construed
in accordance with the laws of the State of Ohio without reference to principles
of conflict of laws, except as superseded by applicable federal law. The federal
and state courts located in Cuyahoga County, Ohio, shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of the Plan. By accepting any Award under this Plan, each Participant, and
any other person claiming any rights under the Plan, agrees to submit himself,
and any such legal action as he shall bring under the Plan, to the sole
jurisdiction of such courts for the adjudication and resolution of any such
disputes.

Section 7.14         Benefits Under Other Plans.   Except as otherwise provided
by the Committee or as set forth in a Qualified Retirement Plan, Awards to a
Participant (including the grant and the receipt of benefits) under the Plan
shall be disregarded for purposes of determining the Participant’s benefits
under, or contributions to, any Qualified Retirement Plan, non-qualified plan
and any other benefit plans maintained by the Participant’s employer. The term
“Qualified Retirement Plan” means any plan of the Company or a Subsidiary that
is intended to be qualified under Code Section 401(a).

Section 7.15         Validity.   If any provision of this Plan is determined to
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal or invalid provision has never been included herein.

Section 7.16         Notice.   Unless otherwise provided in an Award Agreement,
all written notices and all other written communications to the Company provided
for in the Plan or in any Award Agreement, shall be delivered personally or sent
by registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by email or prepaid overnight courier to the Company at its
principal executive office. Such notices, demands, claims and other
communications shall be deemed given:

(a)         in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;

(b)        in the case of certified or registered U.S. mail, five (5) days after
deposit in the U.S. mail; or

(c)         in the case of email, the date upon which the transmitting party
received confirmation of receipt; provided, however, that in no event shall any
such communications be deemed to be given later than the date they are actually
received, provided they are actually received. In the event a communication is
not received, it shall only be deemed received upon the showing of an original
of the applicable receipt, registration or confirmation from the applicable
delivery service. Communications that are to be delivered by the U.S. mail or by
overnight service to the Company shall be directed to the attention of the
Company’s Chief Operating Officer and to the Corporate Secretary.

Section 7.17         Forfeiture Events.

(a)         The Committee may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events include, but shall not be
limited to, termination of employment for cause, termination of the
Participant’s provisions of Services to the Company or any Subsidiary, violation
of material Company or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct of the Participant that is detrimental to the
business or reputation of the Company or any Subsidiary.

 

A-18



--------------------------------------------------------------------------------

(b)         If the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the securities laws, any Participant
who is subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley
Act of 2002 shall reimburse the Company the amount of any payment in settlement
of an Award earned or accrued during the twelve (12) month period following the
first public issuance of filing with the Unites States Securities and Exchange
Commission (whichever just occurred) of the financial document embodying such
financial reporting requirement.

In addition, in the event of an accounting restatement, the Committee, in its
sole and exclusive discretion, may require that any Participant reimburse the
Company for all or any part of the amount of any payment in settlement of any
Award granted hereunder.

Article 8. Defined Terms; Construction

Section 8.1         In addition to the other definitions contained herein,
unless otherwise specifically provided in an Award Agreement, the following
definitions shall apply:

(a)         “10% Stockholder” means an individual who, at the time of grant,
owns stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company.

(b)         “Award” means any Stock Option, SAR, Restricted Stock Award,
Restricted Stock Unit Award, Performance Share Award, Performance Unit Award or
other Stock Based Award, or any or all of them, or any other right or interest
relating to stock or cash, granted to a Participant under the Plan.

(c)         “Award Agreement” means the document (in whatever medium prescribed
by the Committee) which evidences the terms and conditions of an Award under the
Plan. Such document is referred to as an agreement, regardless of whether a
Participant’s signature is required.

(d)         “Board” means the Board of Directors of the Company.

(e)         If the Participant is subject to a written employment agreement (or
other similar written agreement) with the Company or a Subsidiary that provides
a definition of termination for “Cause,” then, for purposes of this Plan, the
term “Cause” shall have meaning set forth in such agreement. In the absence of
such a definition, “Cause” means (i) the conviction of the Participant of a
felony or of any lesser criminal offense involving moral turpitude; (ii) the
willful commission by the Participant of a criminal or other act that, in the
judgment of the Board, will likely cause substantial economic damage to the
Company or any Subsidiary or substantial injury to the business reputation of
the Company or any Subsidiary; (iii) the commission by the Participant of an act
of fraud in the performance of his duties on behalf of the Company or any
Subsidiary; (iv) the continuing willful failure of the Participant to perform
his duties to the Company or any Subsidiary (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness)
after written notice thereof; or (v) an order of a federal or state regulatory
agency or a court of competent jurisdiction requiring the termination of the
Participant’s Service with the Company.

(f)         “Change in Control” has the meaning ascribed to it in Section 4.2.

(g)         “Code” means the Internal Revenue Code of 1986, as amended, and any
rules, regulations and guidance promulgated thereunder, as modified from time to
time.

(h)         “Code Section 409A” means the provisions of Section 409A of the Code
and any rules, regulations and guidance promulgated thereunder, as modified from
time to time.

(i)         “Committee” means the Committee acting under Article 5.

 

A-19



--------------------------------------------------------------------------------

(j)         “Covered Employee” has the meaning given the term in Code
Section 162(m), and shall also include any other Employee who may become a
Covered Employee before an Award vests, as the Committee may determine in its
sole discretion.

(k)         “Director” means a member of the Board of Directors of the Company
or a Subsidiary.

(l)         If the Participant is subject to a written employment agreement (or
other similar written agreement) with the Company or a Subsidiary that provides
a definition of “Disability” or “Disabled,” then, except as otherwise provided
in the following sentence, for purposes of this Plan, the terms “Disability” or
“Disabled” shall have meaning set forth in such agreement. In the absence of
such a definition or in the event an Award constitutes Deferred Compensation,
and the settlement of, or distribution of benefits under, such Award is to be
triggered solely by a Participant’s Disability, “Disability” or “Disabled” means
that a Participant: (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering the
Company’s Employees. Except to the extent prohibited under Code Section 409A, if
applicable, the Committee shall have discretion to determine if a termination
due to Disability has occurred.

(m)         “Disinterested Board Member” means a member of the Board who: (a) is
not a current Employee of the Company or a Subsidiary; (b) is not a former
employee of the Company who receives compensation for prior Services (other than
benefits under a tax-qualified retirement plan) during the taxable year; (c) has
not been an officer of the Company; (d) does not receive remuneration from the
Company or a Subsidiary, either directly or indirectly, in any capacity other
than as a Director except in an amount for which disclosure would not be
required pursuant to Item 404 of SEC Regulation S-K in accordance with the proxy
solicitation rules of the SEC, as amended or any successor provision thereto;
and (e) does not possess an interest in any other transaction with the Company
or its Subsidiaries, and is not engaged in a business relationship for which
disclosure would be required pursuant to Item 404(a) of SEC Regulation S-K under
the proxy solicitation rules of the SEC, as amended or any successor provision
thereto. The term Disinterested Board Member shall be interpreted in such manner
as shall be necessary to conform to the requirements of section 162(m) of the
Code, Rule 16b-3 promulgated under the Exchange Act and the corporate governance
standards imposed on compensation committees under the listing requirements
imposed by any national securities exchange on which the Company lists or seeks
to list its securities.

(n)         “Dividend Equivalent Rights” has the meaning ascribed to it in
Section 2.7.

(o)         “Employee” means any person employed by the Company or any
Subsidiary. Directors who are also employed by the Company or a Subsidiary shall
be considered Employees under the Plan.

(p)         “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

(q) “Excluded Transaction” means (i) a plan of reorganization, merger,
consolidation or similar transaction that would result in the Voting Securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving corporation or any parent thereof) at least 50% of the combined
voting power of the Voting Securities of the entity surviving the plan of
reorganization, merger, consolidation or similar transaction (or the parent of
such surviving entity) immediately after such plan of reorganization, merger,
consolidation or similar transaction; and (ii) a second-step conversion of the
MHC.

(r)         “Exercise Price” means the price established with respect to a Stock
Option or SAR pursuant to Section 2.2.

(s)         “Fair Market Value” means, with respect to a share of Stock on a
specified date:

 

A-20



--------------------------------------------------------------------------------

(i)   the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the shares of Stock are listed or admitted
to trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or

(ii)   if the shares of Stock are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a share of Stock on such
date, as of the close of the market in New York City and without regard to
after-hours trading activity, or, if no such quotation is provided, on another
similar system, selected by the Committee, then in use; or

(iii)   if (i) and (ii) are not applicable, the Fair Market Value of a share of
Stock as the Committee may determine in good faith and in accordance with Code
Section 422 and the applicable requirement of Code Section 409A and the
regulations promulgated thereunder. For purposes of the exercise of a Stock
Option, Fair Market Value on such date shall be the date a notice of exercise is
received by the Company, or if not a day on which the market is open, the next
day that it is open.

(t)         A termination of employment by an Employee Participant shall be
deemed a termination of employment for “Good Reason” as a result of the
Participant’s resignation from the employ of the Company or any Subsidiary upon
the occurrence of any of the following events following a Change in Control:
(a) the failure of the Company or Subsidiary to appoint or re-appoint or elect
or re-elect the Employee Participant to the position(s) with the Company or
Subsidiary held immediately prior to the Change in Control; (b) a material
change in the functions, duties or responsibilities of the Employee Participant
compared to those functions, duties or responsibilities in effect immediately
prior to the Change in Control; (c) any reduction of the rate of the Employee
Participant’s base salary in effect immediately prior to the Change in Control;
(d) any failure (other than due to reasonable administrative error that is cured
promptly upon notice) to pay any portion of the Employee Participant’s
compensation as and when due; (e) any change in the terms and conditions of any
compensation or benefit program in which the Employee Participant participated
immediately prior to the Change in Control which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his total compensation package; or (f) a change in the Employee
Participant’s principal place of employment, without his consent, to a place
that is both more than twenty-five (25) miles away from the Employee
Participant’s principal residence and more than fifteen (15) miles away from the
location of the Employee Participant’s principal executive office prior to the
Change in Control.

(u)         “Immediate Family Member” means with respect to any Participant:
(a) any of the Participant’s children, stepchildren, grandchildren, parents,
stepparents, grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including relationships created by adoption; (b) any natural
person sharing the Participant’s household (other than as a tenant or employee,
directly or indirectly, of the Participant); (c) a trust in which any
combination of the Participant and persons described in section (a) and
(b) above own more than fifty percent (50%) of the beneficial interests; (d) a
foundation in which any combination of the Participant and persons described in
sections (a) and (b) above control management of the assets; or (e) any other
corporation, partnership, limited liability company or other entity in which any
combination of the Participant and persons described in sections (a) and
(b) above control more than fifty percent (50%) of the voting interests.

(v)         “Incumbent Directors” means:

(i)         the individuals who, on the date hereof, constitute the Board; and

(ii)         any new Director whose appointment or election by the Board or
nomination for election by the Company’s stockholders was approved or
recommended: (a) by the vote of at least two-thirds (2/3) of the Whole Board,
with at least two-thirds of the Incumbent Directors then in office voting in
favor of such approval or recommendation; or (b) by a Nominating Committee of
the Board whose members were appointed by the vote of at least two-thirds
(2/3) of the Whole Board, with at least two-thirds of the Incumbent Directors
then in office voting in favor of such appointments

 

A-21



--------------------------------------------------------------------------------

(w)         “Involuntary Termination of Employment” means the Termination of
Service by the Company or Subsidiary other than a termination for Cause, or
termination of employment by a Participant Employee for Good Reason.

(x)         “ISO” has the meaning ascribed to it in Section 2.1(a).

(y)         “MHC” means Third Federal Savings and Loan Association of Cleveland,
MHC.

(z)         “Non-Qualified Option” means the right to purchase shares of Stock
that is either (i) granted to a Participant who is not an Employee, or
(ii) granted to an Employee and either is not designated by the Committee to be
an ISO or does not satisfy the requirements of Section 422 of the Code.

(aa)         “Other Stock-Based Awards.” An Other-Stock Based Award means an
equity-based or equity-related Award granted under Section 2.6 not otherwise
described by the terms of this Plan.

(bb)         “Participant” means any individual who has received, and currently
holds, an outstanding Award under the Plan.

(cc)         “Performance Share Award” has the meaning ascribed to it in
Section 2.5(a).

(dd)         “Performance Unit Award” and “Performance Unit” has the meaning
ascribed to them in Section 2.5(b).

(ee)         “Potential Change in Control” means:

(i)         the public announcement by any Person of an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control; or

(ii)         one or more transactions, events or occurrences that result in a
change in control of the Company or any Subsidiary within the meaning of the
Home Owners’ Loan Act, as amended, and the applicable rules and regulations
promulgated thereunder, as in effect at the time of the Change in Control; or

(iii)         a proxy statement soliciting proxies from stockholders of the
Company is filed or distributed, seeking stockholder approval of a plan of
reorganization, merger, consolidation or similar transaction involving the
Company and one or more other entities, but only if such plan of reorganization,
merger, consolidation or similar transaction has not been approved by the vote
of at least two-thirds (2/3) of the Whole Board, with at least two-thirds
(2/3) of the Incumbent Directors then in office voting in favor of such plan of
reorganization, merger, consolidation or similar transaction.

(ff)         “Restricted Stock Award” has the meaning ascribed to it in
Section 2.3.

(gg)         “Restricted Stock Unit Award” and “Restricted Stock Unit” has the
meaning ascribed to them in Section 2.4.

(hh)         “Retirement” means, unless otherwise specified in an Award
Agreement, retirement from employment as an Employee or Service as a Director on
or after the occurrence of any of the following:

(i)         the attainment of age 75 by an Employee or Director;

(ii)         the attainment of age 62 by an Employee or Director and the
completion of 15 years of continuous employment or Service as an Employee or
Director; or

(iii)         the completion of 25 years of continuous employment or Service as
an Employee and/or Director.

 

A-22



--------------------------------------------------------------------------------

Years of employment as an Employee or Service as a Director shall be aggregated
for the purposes of this definition for any years of employment as an Employee
or Service as a Director that did not occur simultaneously.

(ii)         “SAR” has the meaning ascribed to it in Section 2.1(b).

(jj)         “SEC” means the Securities and Exchange Commission.

(kk)         “Securities Act” means the Securities Act of 1933, as amended from
time to time.

(ll)         “Service” means service as an Employee, consultant, service
provider, or non-employee Director of the Company or a Subsidiary, as the case
may be, and shall include service as a director emeritus or advisory director.

(mm)         “Stock” means the common stock of the Company, $0.01 par value per
share.

(nn)         “Stock Option” means an ISO or a Non-Qualified Option.

(oo)         “Subsidiary” means any corporation, affiliate, bank or other entity
which would be a subsidiary corporation with respect to the Company as defined
in Code Section 424(f) and, other than with respect to an ISO, shall also mean
any partnership or joint venture in which the Company and/or other Subsidiary
owns more than fifty percent (50%) of the capital or profits interests.

(pp)         “Termination of Service” means the first day occurring on or after
a grant date on which the Participant ceases to be an Employee or Director of,
or service provider to, the Company or any Subsidiary, regardless of the reason
for such cessation, subject to the following:

(i)         The Participant’s cessation as an Employee or service provider shall
not be deemed to occur by reason of the transfer of the Participant between the
Company and a Subsidiary or between two Subsidiaries.

(ii)         The Participant’s cessation as an Employee or service provider
shall not be deemed to occur by reason of the Participant’s being on a bona fide
leave of absence from the Company or a Subsidiary approved by the Company or
Subsidiary otherwise receiving the Participant’s Services, provided such leave
of absence does not exceed six months, or if longer, so long as the Employee
retains a right to reemployment with the Company or Subsidiary under an
applicable statute or by contract. For these purposes, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Employee will return to perform services for the Company or
Subsidiary. If the period of leave exceeds six months and the Employee does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first day immediately
following such six month period. For purposes of this sub-section (pp), to the
extent applicable, an Employee’s leave of absence shall be interpreted by the
Committee in a manner consistent with Treasury Regulation
Section 1.409A-1(h)(1).

(iii)         If, as a result of a sale or other transaction, the Subsidiary for
whom Participant is employed (or to whom the Participant is providing services)
ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Termination of Service caused by the Participant being discharged by the entity
for whom the Participant is employed or to whom the Participant is providing
services.

(iv)         A service provider whose Services to the Company or a Subsidiary
are governed by a written agreement with the service provider will cease to be a
service provider at the time the term of such written agreement ends (without
renewal); and a service provider whose Services to the Company or a Subsidiary
are not governed by a written agreement with the service provider will cease to
be a service provider on the date that is ninety (90) days after the date the
service provider last provides Services requested by the Company or any
Subsidiary (as determined by the Committee).

 

A-23



--------------------------------------------------------------------------------

(v)         Except to the extent Section 409A of the Code may be applicable to
an Award, and subject to the foregoing paragraph of this sub-section “(pp),” the
Committee shall have discretion to determine if a Termination of Service has
occurred and the date on which it occurred. In the event that any Award under
the Plan constitutes Deferred Compensation (as defined in Section 2.9 hereof),
the term Termination of Service shall be interpreted by the Committee in a
manner consistent with the definition of “Separation from Service” as defined
under Code Section 409A and under Treasury Regulation Section 1.409A-1(h)(ii).
For purposes of this Plan, a “Separation from Service” shall have occurred if
the Bank and Participant reasonably anticipate that no further Services will be
performed by the Participant after the date of the Termination of Service
(whether as an employee or as an independent contractor) or the level of further
Services performed will not exceed 49% of the average level of bona fide
Services in the 36 months immediately preceding the Termination of Service. If a
Participant is a “Specified Employee,” as defined in Code Section 409A and any
payment to be made hereunder shall be determined to be subject to Code
Section 409A, then if required by Code Section 409A, such payment or a portion
of such payment (to the minimum extent possible) shall be delayed and shall be
paid on the first day of the seventh month following Participant’s Separation
from Service.

(vi)         With respect to a Participant who is a director, cessation as a
Director will not be deemed to have occurred if the Participant continues as a
director emeritus or advisory director.

(qq)         “Voting Securities” means any securities which ordinarily possess
the power to vote in the election of directors without the happening of any
pre-condition or contingency.

(rr)         “Whole Board” means the total number of Directors that the Company
would have if there were no vacancies on the Board at the time the relevant
action or matter is presented to the Board for approval.

Section 8.2         In this Plan, unless otherwise stated or the context
otherwise requires, the following uses apply:

(a)         actions permitted under this Plan may be taken at any time and from
time to time in the actor’s reasonable discretion;

(b)         references to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
its successor, as in effect at the relevant time;

(c)         in computing periods from a specified date to a later specified
date, the words “from” and “commencing on” (and the like) mean “from and
including,” and the words “to,” “until” and “ending on” (and the like) mean “to,
but excluding”;

(d)         references to a governmental or quasi-governmental agency, authority
or instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;

(e)         indications of time of day mean Ohio time;

(f)         “including” means “including, but not limited to”;

(g)         all references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Plan unless otherwise specified;

(h)         all words used in this Plan will be construed to be of such gender
or number as the circumstances and context require;

(i)         the captions and headings of articles, sections, schedules and
exhibits appearing in or attached to this Plan have been inserted solely for
convenience of reference and shall not be considered a part of this Plan nor
shall any of them affect the meaning or interpretation of this Plan or any of
its provisions;

 

A-24



--------------------------------------------------------------------------------

(j)         any reference to a document or set of documents in this Plan, and
the rights and obligations of the parties under any such documents, shall mean
such document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and

(k)         all accounting terms not specifically defined herein shall be
construed in accordance with GAAP.

 

A-25